DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments

The claim amendments, submitted 13 June 2022, have been considered within the scope of AFCP 2.0 program, but they will not be entered as they do not place the application in condition for allowance. 
Interview Summary
An interview was held on 13 July 2022 between Ben Lebron (Primary Examiner) and Nihal Parkar (Attorney) to discuss the claim amendments. Examiner discussed that the proposed limitation of “non-transitory memory” in Claim 18 may be new matter, but that Applicant may want to consider language from [0034] of the instant specification. Attorney discussed that “computer system” would inherently comprise a non-transitory memory. Examiner stated that he would bring these issues before 112(a) new matter and 101 expert teams for further review if Applicant decides to enter the proposed claims. 
Examiner discussed that the 103 rejection of independent Claims 1, 15, and 18 is primarily based on DeMarco which discloses all elements of the claims with the exception of wherein the claimed discrete sections are user selectable, and wherein selection of a peak section of the curve causes presentation of the claimed data, and selecting a peak section of the curve of the chromatogram. Examiner discussed that Iovanni is only referenced to show that peak fractions may be selected from a peak on the chromatogram. Attorney discussed that DeMarco and Iovanni may not disclose displaying concentration information from selecting a peak section of the curve in the chromatogram. No agreements were reached.
Advisory Action
With regard to the 101 arguments from Remarks dated 13 June 2022, please see Interview Summary above.
Applicant argues on Page 10 of the Remarks that DeMarco in view of Iovanni does not teach or suggest a method according to the limitations of Claim 1. Applicant argues that the Office Action acknowledges that DeMarco does not disclose selection of a peak section that causes presentation of certain claimed data and that the Office Action asserts that [0091] of Iovanni discloses that peak fractions can be displayed by selecting a peak on the chromatogram or selecting a fraction tube, which peak is identifiable by color.
Applicant argues that Claim 1 specifies that selection of the peak section of the time volumetric interval causes display of data related to time, peaks in concentration, and the receiving vessel corresponding to the peak (emphasis Applicant), rather than reciting displaying arbitrary data. Applicant argues that DeMarco in view of Iovanni does not teach or suggest such a technique in which a peak in concentration is related to a volumetric interval, but rather that Iovanni only discloses [0091] as cited above. Applicant argues that neither selecting a peak nor selecting a fraction tube can be reasonably characterized as selection of a peak section of a time volumetric interval in particular.
Applicant further argues that the mere disclosure that “peak fractions can be displayed” is not a teaching or suggestion that peaks in concentration are displayed. Applicant argues that Iovanni actually discloses that “[p]eak fractions can be based on peak slope and/or threshold,” ([0091]), neither of which denotes peaks in concentration.
In response, the Examiner respectfully disagrees. DeMarco discloses all the limitations of Claim 1 except wherein the claimed discrete sections are user selectable, and wherein selection of a peak section of the curve causes presentation of the claimed data, and selecting a peak section of the curve in the chromatogram.
For example, DeMarco discloses displaying a chromatogram on the display having data presented in a chronological volumetric order (Fig. 17, [0100]-[0104], the displayed chromatogram shows separation of components over time (i.e., chronological) with integration of the area under the peaks corresponding to concentration of the component, concentration being dependent on volume). 
DeMarco discloses displaying discrete sections corresponding to the collection fraction volumes of a curve corresponding to different time volumetric intervals, and discloses displaying a peak section of a curve in the chromatogram, wherein displaying of the peak section of the curve corresponds to presentation of data captured during a time volumetric interval, the data being related to time, peaks in concentration, and which receiving vessel corresponds to the peak (Fig. 17, [0100], [0102], the chromatogram screen 228 includes status bar 372 that displays the values for various parameters at a given point in time, including absorbance units (peaks in concentration), time, and flow rate; the chromatogram screen 228 further includes a graphic rack display of the collection vessel stands being used; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel (i.e., each color band on the chromatogram corresponding to a particular curve and a discrete section of the chromatogram, the color band corresponding to the collection fraction volumes of a curve), see Fig. 17).).
 DeMarco discloses displaying a peak section of the curve in the chromatogram and providing a combination of the information or data corresponding to the time volumetric interval associated with the peak to provide a resulting combination or pool (Fig. 17, [0102]-[0103], the user may wish to consolidate all of the collection vessels pertaining to one fraction into one container; a user can instruct the chromatography system via the graphical user interface to consolidate the fractions corresponding to the one fraction; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel (i.e., each color band on the chromatogram corresponding to a particular curve, see Fig. 17).).
Iovanni is relied upon to show that such peak sections as disclosed in DeMarco may be selected on the chromatogram. Therefore, it is not Iovanni that is relied upon to teach peak concentrations or a peak section of a time volumetric interval, but DeMarco. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777